Citation Nr: 0525801	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to January 25, 2001, 
for a grant of service connection for bilateral flat feet and 
arthritis of the lumbar spine with chronic pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from July 1969 to April 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral flat feet and a low back disability was 
received on August 30, 1983.

2.  Prior to February 2001, the medical evidence of record 
did not show a foot disorder or a back disorder that was 
related to the veteran's military service.


CONCLUSION OF LAW

The criteria for an effective date prior to January 25, 2001 
for the grant of service connection for bilateral flat feet 
and arthritis of the lumbar spine with chronic pain syndrome 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The RO provided the veteran the required 
notice with respect to his claim for service connection for 
pes planus and a low back disorder in letters dated February 
2001 and May 2001.  Upon the grant of service connection, the 
veteran disagreed with the effective date assigned.  However, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate this 
"downstream" issue.  VAOGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Thus, the duty to notify the appellant of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Quartuccio, 16 Vet. App. 
at 187.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

According to his claims folder, the veteran's claim for 
service connection for flat feet and a back disorder was 
received on August 30, 1983.  Pursuant to this claim, the RO 
scheduled the veteran for a VA medical examination in October 
1983.  Evidence assembled at the time included his service 
medical records, which indicated that he had surgery on both 
feet to treat a bilateral flat foot condition prior to 
entering service, and VA medical reports showing treatment 
for complaints relating to flat feet and back pain from 
August 1983 to October 1983.  The veteran failed to report 
for the scheduled examination in October 1983.  The RO sent a 
letter to the veteran in November 1983 informing him that it 
was necessary for him to appear for a VA examination in order 
for his claims to be adjudicated, and that no further action 
would be taken on his claims until he complied with VA in 
this regard.  Thereafter, the RO denied the veteran's claims 
on the basis of his failure to appear for a medical 
examination in a December 1983 rating decision.  Notice of 
this denial and his appellate rights were sent to the veteran 
in correspondence dated in January 1984.  The veteran 
responded with a letter received by the RO in February 1984, 
in which he acknowledged the RO's decision and discussed the 
merits of his denied claims for VA compensation for flat feet 
and a back disorder.  In an April 1984 letter, the RO again 
explained to the veteran that his claims were denied because 
he failed to submit to a VA medical examination and that 
reconsideration of the merits of his claims would only be 
given if he agreed to appear for one.  In September 1984, the 
veteran reiterated that he wanted VA compensation for his 
flat feet.  No response was made by the RO.  

Thereafter, the veteran made several attempts between 1986 to 
2001 to have his claims for service connection for flat feet 
and a low back disability considered on the merits by VA, all 
of which were denied on the basis of failure to submit new 
and material evidence until the veteran's claim received in 
January 2001.  Thereafter, a VA physician's opinion dated in 
February 2001 was obtained that established a nexus between 
the veteran's flat feet and low back disorder and his period 
of military service.  Specifically, the physician stated that 
the veteran's pre-existing bilateral flat feet were painful 
following his foot surgery prior to entering service and made 
worse by and while in service; that the bilateral flat feet 
and fallen arches were aggravated by active service; and that 
it was more likely than not that his back disability was 
secondary to his foot disability and was aggravated while in 
service.  Additionally, the report of a March 2001 VA 
examination contained a nexus opinion from the examiner the 
definitively established a nexus between the veteran's low 
back disability and bilateral foot disability with military 
service.  The RO determined that this was new and material 
evidence that provided a basis to reopen the veteran's claim.  
By rating decision dated in February 2002, service connection 
was granted for bilateral flat feet and arthritis of the 
lumbar spine with chronic pain syndrome, effective from 
January 25, 2001.

In consideration of the history described above, the Board 
finds that the veteran's statement of February 1984 
constituted a timely filed notice of disagreement in response 
to the RO's notification in January 1984 of its decision in 
December 1983 to deny his claims of entitlement to service 
connection for bilateral flat feet and a back disability.  
See 38 C.F.R. § 20.201 (2004).  Because the RO did not 
provide the veteran with a statement of the case in response 
to this notice of disagreement, the Board finds that a claim 
for service connection for bilateral flat feet and a back 
disability has remained opened since August 30, 1983.  

Having determined that the veteran's claim for VA 
compensation for bilateral flat feet and a back disability 
has been pending since August 30, 1983, it does not 
necessarily follow that that he is entitled to an effective 
date extending to this date for his award of service 
connection for the aforementioned disabilities.  The 
applicable law that governs the assignments of effective 
dates provides that the effective date of an award based on 
an original claim "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an award of compensation based on an 
original claim or a claim reopened after final disallowance 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.  In the present case, the Board must now review the 
facts of the case, with special attention directed to the 
objective medical evidence, to determine when was the 
earliest date that established the veteran's entitlement to 
service connection for his bilateral flat feet and low back 
disability.

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records show that on entrance 
examination in June 1969 his feet, spine, and musculoskeletal 
system were clinically normal.  The veteran entered active 
duty on July 1, 1969.  Two weeks later, on July 14, 1969, he 
complained of bilateral foot pain and reported that two years 
earlier he had underwent surgery for removal of bones on the 
medial side of each foot.  From that time forward, the 
service medical records show that he received treatment on 
several occasions throughout his period of active duty for 
complaints of bilateral foot pain due to fallen arches, which 
were treated with arch supports and placement on physical 
profile.  

The service medical records also show that the veteran 
received treatment for complaints of low back pain on several 
occasions during his period of active duty, which were 
diagnosed as chronic low back pain and chronic low back 
strain.  He was placed on physical profile on several 
occasions for low back strain.  X-rays of his low back were 
normal during service.

The veteran's service separation examination in January 1976 
shows that his feet, spine, and musculoskeletal system were 
clinically normal.  On his medical history, he denied having 
foot trouble or back trouble.  The examining physician noted 
that the veteran had a history of treatment for sacrolumbar 
strain in 1972 which resolved with no complications and no 
sequelae.

The veteran was separated from active duty in April 1976.  
Over seven years later, he filed a claim for service 
connection for disability due to bilateral flat feet and back 
pain in August 1983.  

The claims file includes VA and private medical records dated 
from August 1983 to March 2004, which note the veteran's 
history of bilateral foot surgery prior to service for 
treatment of fallen arches and show that he received medical 
treatment throughout this period for recurring foot pain and 
low back pain that were respectively associated with his 
bilateral flat feet and arthritis of the lumbar spine, with 
chronic pain syndrome.  The records show that the veteran 
reported a history of back injury in service in 1972, which 
he related to his back complaints.  Records from June 1986 
also indicate that he sustained a back injury unloading wood 
from his truck.  Also included in the records is the report 
of a March 1997 VA general medical examination, which shows 
that the veteran had scars over the navicular areas of both 
feet that were residuals of a surgical procedure that he 
underwent as a teenager prior to entering service for 
treatment of fallen arches.  He stated at the time that his 
feet bothered him prior to service, bothered him during his 
period of active duty, and continued to bother him to the 
present day.  The veteran was also noted to have chronic low 
back pain.  The diagnoses were chronic foot pain due to 
severe bilateral flat feet, and low back pain due to mild 
degenerative joint disease.  Although some of these medical 
records noted that the veteran related a history of onset of 
low back and foot pain in service, none of them presented an 
actual and definitive medical opinion linking his back and 
foot disabilities to his period of active duty.

In consideration of the evidence described above, the Board 
finds that notwithstanding the fact that the veteran had a 
pending claim for service connection for a bilateral foot 
disability and a low back disorder since August 1983, his 
service medical records and service separation examination in 
1976 indicate resolution of his foot and back complaints and 
the post-service medical evidence does not factually 
establish that any foot disorder or back disorder were 
related to the veteran's military service until February 
2001.  Therefore, the Board concludes that the evidence 
provides no objectively factual basis to award an effective 
date prior to January 25, 2001 for the award of service 
connection for bilateral flat feet and arthritis of the 
lumbar spine with chronic pain syndrome.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  


ORDER

An effective date prior to January 25, 2001 for the award of 
service connection for bilateral flat feet and arthritis of 
the lumbar spine with chronic pain syndrome is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


